
	
		II
		110th CONGRESS
		1st Session
		S. 1294
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Durbin (for himself,
			 Mr. Akaka, and Mr. Cochran) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To strengthen national security by
		  encouraging and assisting in the expansion and improvement of educational
		  programs in order to meet critical needs at the elementary, secondary, and
		  higher education levels, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Education
			 Act.
		2.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)Investing in science, technology,
			 engineering, mathematics, and foreign language education is essential to
			 maintaining the competitive advantage and national security of the United
			 States. Significant improvements in the quantity and quality of science,
			 technology, engineering, mathematics, and foreign language instruction offered
			 in United States elementary schools and secondary schools are necessary.
				(2)For the past 3 decades, about one-third of
			 the baccalaureate degrees awarded in the United States have been granted in
			 science and engineering, compared to 59 percent in China and 66 percent in
			 Japan.
				(3)The United States is behind its European
			 counterparts in foreign language skills, in that one-half of European citizens
			 speak a second language while only 9 percent of Americans speak another
			 language.
				(4)Elementary schools and secondary schools in
			 the United States need more qualified teachers, equipment, and resources to
			 improve education in mathematics, science, and foreign languages.
				(5)The optimum time to begin learning a second
			 language is in elementary school, when children have the ability to learn and
			 excel in several foreign language acquisition skills, including
			 pronunciation.
				(6)Foreign language study can increase
			 children's capacity for critical and creative thinking skills, and children who
			 study a second language show greater cognitive development in areas such as
			 mental flexibility, creativity, tolerance, and higher order thinking
			 skills.
				(7)All people of the United States should
			 strive to have a global perspective. To understand the world around us, we must
			 acquaint ourselves with the languages, cultures, and history of other
			 nations.
				(8)Federal agencies have reported shortfalls
			 in language capability that is integral to, or directly supports, every
			 discipline and is an essential factor in national security readiness, disaster
			 response, law enforcement, information superiority, and coalition peacekeeping
			 or warfighting missions.
				(b)PurposeIt is the purpose of this Act to ensure the
			 national security and the competitiveness of the United States through
			 increasing the quantity, diversity, and quality of the teaching and learning of
			 subjects in the fields of science, technology, engineering, mathematics, and
			 foreign language.
			3.Scholarships for science, technology,
			 engineering, mathematics, and foreign language education
			(a)PurposeIt is the purpose of this section to
			 establish and implement a program to award scholarships to individuals who are
			 citizens, nationals, or permanent legal residents of the United States or
			 citizens of the Freely Associated States (as defined in section 103 of the
			 Higher Education Act of 1965 (20 U.S.C. 1003)), to serve as incentives for
			 students to obtain degrees in science, technology, engineering, mathematics,
			 and foreign language.
			(b)Scholarships for science, technology,
			 engineering, mathematics, and foreign language educationPart A of title IV of the Higher Education
			 Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the
			 following:
				
					9Scholarships for science, technology,
				engineering, mathematics, and foreign language education
						420K.Scholarships for science, technology,
				engineering, mathematics, and foreign language education
							(a)PurposeIt is the purpose of this section to award
				scholarships to students to provide incentives for pursuing and obtaining a
				baccalaureate degree in science, technology, engineering, mathematics, or a
				critical foreign language.
							(b)DefinitionsIn this section:
								(1)Critical foreign languageThe term critical foreign
				language means any language identified as critical by the National
				Security Education Board and the Secretary.
								(2)ScienceThe term science means any of
				the natural and physical sciences, including chemistry, biology, physics, and
				computer science. Such term shall not include any of the social
				sciences.
								(c)Program authorizedFrom the amounts appropriated under
				subsection (g), the Secretary shall carry out a program to award scholarships
				in the amount of $5,000 each to individuals who meet each of the following
				requirements:
								(1)The individual agrees to obtain a
				baccalaureate degree in science, technology, engineering, mathematics, or a
				critical foreign language.
								(2)The individual is a student at an
				institution of higher education who is in good academic standing and is
				capable, in the opinion of the Secretary, of maintaining good standing in such
				course of study.
								(d)Selection of recipientsThe Secretary shall promulgate regulations
				to establish a formula for the selection of scholarship recipients under this
				section that—
								(1)ensures fairness and equality for
				applicants in the selection process, based on the amounts appropriated under
				subsection (g); and
								(2)awards not less than 50 percent of amounts
				available under this section for an academic year for scholarships to students
				who meet the requirements described in subsection (c) and are eligible for a
				Federal Pell Grant under subpart 1 for such year.
								(e)Failure to complete degreeIf, by the end of the 5-year period
				beginning when an individual receiving a scholarship under this section begins
				a program of study in accordance with the agreement described in subsection
				(c)(1), the individual does not obtain a baccalaureate degree in science,
				technology, engineering, mathematics, or a critical foreign language, the
				individual shall reimburse the Federal Government for the amount of the
				scholarship, including interest, at a rate and schedule to be determined by the
				Secretary pursuant to regulations.
							(f)Report to Congress
								(1)Proposed regulationsNot later than 180 days after the date of
				enactment of the Homeland Security Education
				Act, the Secretary shall—
									(A)publish the proposed regulations that the
				Secretary determines are necessary to carry out this section; and
									(B)submit to the appropriate committees of
				Congress a report on how the Secretary plans—
										(i)to implement the program under this
				section; and
										(ii)to advertise such program to institutions
				of higher education and potential applicants.
										(2)Final regulationsNot later than 180 days after the last day
				of the comment period for the proposed regulations under paragraph (1)(A), the
				Secretary shall promulgate the final regulations to carry out this
				section.
								(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $100,000,000 for fiscal
				year 2008, and such sums as may be necessary for each of the 5 succeeding
				fiscal
				years.
							.
			4.Federal grants to public schools
			(a)In generalTitle V of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end
			 the following:
				
					EStrengthening mathematics and science
				education
						5701.DefinitionsIn this part:
							(1)Conditional agreementThe term conditional agreement
				means an arrangement between representatives of the private sector and a local
				educational agency to provide certain services and funds to the local
				educational agency, such as—
								(A)the donation of computer hardware and
				software;
								(B)the donation of science laboratory
				equipment suitable for students in kindergarten through grade 12;
								(C)the establishment of internship and
				mentoring opportunities for students who participate in mathematics, science,
				and information technology programs under this part;
								(D)the donation of scholarship funds for use
				at institutions of higher education by eligible students who have participated
				in the mathematics, science, and information technology programs under this
				part; and
								(E)the donation of technology tools.
								(2)Private
				sectorThe term private
				sector includes corporations, institutions of higher education, State or
				local government agencies, membership organizations, and other similar entities
				involved in the mathematics and science fields.
							(3)ScienceThe term science means any of
				the natural and physical sciences, including chemistry, biology, physics, and
				computer science. The term does not include any of the social sciences.
							5702.Federal grants to public schools
							(a)Grant program authorizedThe Secretary shall establish a
				demonstration program under which the Secretary shall award grants to local
				educational agencies to enable such agencies to—
								(1)develop and implement programs that—
									(A)build or expand mathematics and science
				curricula;
									(B)provide—
										(i)a rich standards-based course of study in
				mathematics and science to students; and
										(ii)opportunities for students who excel in
				mathematics or science, particularly students who are members of traditionally
				underrepresented groups in the fields of mathematics or science, to be mentored
				by adults currently active in the appropriate field;
										(2)provide mentoring opportunities for
				students in the fields of mathematics and science;
								(3)upgrade existing laboratory facilities;
				or
								(4)purchase the equipment necessary to
				establish and maintain such programs.
								(b)Application
								(1)In generalA local educational agency desiring a grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may require by
				regulation, in accordance with paragraph (3).
								(2)ContentsThe application described in paragraph (1)
				shall include—
									(A)a description of the proposed activities
				under the grant, consistent with the uses of funds described in subsection
				(a);
									(B)a description of how programs under the
				grant will involve innovative experience learning, such as laboratory
				experience;
									(C)a description of any mathematics and
				science mentoring component (which may take place at the school, at a workplace
				and paired with internships, or via the Internet), including—
										(i)the program model and goals;
										(ii)the anticipated number of students
				served;
										(iii)the criteria for selecting students for the
				mentoring component; and
										(iv)the mentoring best practices that will be
				followed;
										(D)a description of any applicable higher
				education scholarship program, including—
										(i)the criteria for student selection;
										(ii)the duration of the scholarships;
										(iii)the number of scholarships to be awarded
				each year; and
										(iv)the funding levels for the
				scholarships;
										(E)evidence of the private sector
				participation and support in cash or in kind, as required under subsection (c);
				and
									(F)an assurance that, upon receipt of a grant
				under this part, the local educational agency will—
										(i)execute a conditional agreement with a
				representative of the private sector; and
										(ii)enter into an agreement with the Secretary
				to comply with the requirements of this part.
										(3)RegulationsNot later than 180 days after the date of
				enactment of the Homeland Security Education
				Act, the Secretary shall issue and publish proposed regulations
				for this subsection. Not later than 180 days after the date on which the period
				for comment concerning the proposed regulations ends, the Secretary shall issue
				the final guidelines under this subsection.
								(c)Private sector participationA local educational agency receiving a
				grant under this section shall enter into a conditional agreement with a
				representative of the private sector regarding the programs carried out under
				this section, including not less than 1 conditional agreement with a private
				sector entity that has agreed to recruit the entity's employees or members in
				the mathematics and science fields to serve as mentors to students.
							(d)Award basis
								(1)In generalThe Secretary shall select a local
				educational agency to receive a grant under this section on the basis of merit,
				as determined after the Secretary has conducted a comprehensive review of the
				application.
								(2)PriorityIn awarding grants under this section, the
				Secretary shall give priority to a local educational agency that is a high need
				local educational agency (as such term is defined in section 201(b) of the
				Higher Education Act of 1965).
								5703.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $75,000,000 for fiscal
				year 2008, and such sums as may be necessary for each of the 5 succeeding
				fiscal
				years.
						.
			(b)Table of contentsThe table of contents in section 2 of the
			 Elementary and Secondary Education Act of 1965 is amended by inserting after
			 the item relating to section 5618 the following:
				
					
						Part E—Strengthening mathematics and science education
						Sec. 5701. Definitions.
						Sec. 5702. Federal grants to public schools.
						Sec. 5703. Authorization of
				appropriations.
					
					.
			5.From the laboratory to the classroom
			 scholarships
			(a)PurposeThe purpose of this section is to increase
			 the amount of elementary and secondary educators with a background and
			 expertise in scientific or engineering subjects by awarding scholarships to
			 practicing scientists and engineers to encourage them to return to school to
			 become certified or licensed elementary and secondary teachers in those
			 disciplines.
			(b)DefinitionsIn this section:
				(1)Eligible individualThe term eligible individual
			 means a person who—
					(A)is a citizen, national, or permanent legal
			 resident of the United States or a citizen of 1 of the Freely Associated States
			 (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C.
			 1003));
					(B)holds a baccalaureate or graduate degree in
			 a scientific or engineering field from an institution of higher education;
			 and
					(C)has not less than 3 years of work
			 experience in a scientific or engineering position.
					(2)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(3)Qualified expensesThe term qualified expenses
			 means the tuition, books, fees, supplies, and equipment required for a course
			 of instruction, at the institution of higher education the eligible individual
			 chooses to attend, that leads to elementary or secondary teaching certification
			 or licensure in any State, and other expenses for completing a teacher
			 preparatory program or obtaining a teaching certificate or license.
				(4)Scientific or engineeringThe term scientific or
			 engineering means any discipline within the natural sciences, physical
			 sciences, technology, mathematics, or engineering subject areas.
				(5)StateThe term State means each of
			 the several States of the United States and the District of Columbia.
				(c)Program authorized
				(1)In generalFrom amounts appropriated under subsection
			 (f), the Secretary of Education shall award scholarships to eligible
			 individuals which shall be used to enable the individuals to pay for qualified
			 expenses and attend an institution of higher education of the individual's
			 choosing.
				(2)DesignationA scholarship awarded under this section
			 shall be known as a From the Laboratory to the Classroom
			 Scholarship.
				(d)Amount; duration
				(1)AmountA scholarship awarded under this section
			 shall be in an amount of not more than $15,000 per year.
				(2)Duration of scholarshipA scholarship awarded to an eligible
			 individual under this section shall be for the period of time required for the
			 individual to complete a course of study leading to elementary or secondary
			 school teacher certification or licensure in a State or a territory of the
			 United States, except that no scholarship shall exceed a period of 2
			 years.
				(e)Terms of scholarship
				(1)Employment as teacherAs a condition of receiving a scholarship
			 under this section, an eligible individual shall agree to be employed full-time
			 as an elementary or secondary education teacher in science, mathematics, or
			 engineering at a high-need, low-income school, as determined by the Secretary,
			 for a period of not less than 5 years after receiving the teacher certification
			 or licensure.
				(2)Failure to teachIf an individual who receives a scholarship
			 under this section does not comply with paragraph (1), the individual shall
			 reimburse the Federal Government for the amount of such scholarship, including
			 interest, at a rate and schedule to be determined by the Secretary.
				(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section—
				(1)$300,000,000 for fiscal year 2008;
				(2)$375,000,000 for fiscal year 2009;
				(3)$450,000,000 for fiscal year 2010;
			 and
				(4)$600,000,000 for each of the fiscal years
			 2011 through 2014.
				6.Encouraging early foreign language
			 studies
			(a)In generalTitle II of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end
			 the following:
				
					EEncouraging early foreign language
				studies
						2501.Encouraging early foreign language
				studies
							(a)PurposeIt is the purpose of this section to
				improve the performance of students in the study of foreign languages by
				encouraging States, institutions of higher education, elementary schools, and
				secondary schools to participate in programs that—
								(1)upgrade the status and stature of foreign
				language teaching by encouraging institutions of higher education to assume
				greater responsibility for improving foreign language teacher education through
				the establishment of a comprehensive, integrated system of recruiting and
				advising such teachers;
								(2)focus on the education of foreign language
				teachers as a career-long process that should continuously stimulate the
				teachers' intellectual growth and upgrade the teachers' knowledge and
				skills;
								(3)bring foreign language teachers in
				elementary schools and secondary schools together with linguists or higher
				education foreign language professionals to increase the subject matter
				knowledge and improve the teaching skills of teachers through the use of more
				sophisticated resources that institutions of higher education are better able
				to provide than the schools; and
								(4)develop more rigorous foreign language
				curricula that are aligned with—
									(A)professional accepted standards for
				elementary and secondary education instruction; and
									(B)the standards expected for postsecondary
				study in foreign language.
									(b)DefinitionsIn this section:
								(1)Critical foreign languagesThe term critical foreign
				languages refers to any language identified as critical by the National
				Security Education Board and the Secretary.
								(2)Eligible partnershipThe term eligible partnership
				means a partnership that—
									(A)shall include—
										(i)a foreign language department of an
				institution of higher education; and
										(ii)a local educational agency; and
										(B)may include—
										(i)another foreign language department, or a
				teacher training department, of an institution of higher education;
										(ii)another local educational agency, or an
				elementary school or secondary school;
										(iii)a business;
										(iv)a nonprofit organization, including a
				museum;
										(v)a heritage or community center for language
				study;
										(vi)a national language resource and training
				center authorized under part A of title VI of the Higher Education Act of 1965;
				or
										(vii)the State foreign language coordinator or
				State educational agency.
										(3)High need local educational
				agencyThe term high
				need local educational agency has the meaning given the term in section
				201(b) of the Higher Education Act of 1965.
								(4)Summer workshop or instituteThe term summer workshop or
				institute means a workshop or institute that—
									(A)is conducted for a period of not less than
				2 weeks during the summer;
									(B)provides direct interaction between
				students and faculty; and
									(C)provides for followup training during the
				academic year that—
										(i)except as provided in clause (ii) or (iii),
				shall be conducted in the classroom for a period of not less than 3 days, which
				may or may not be consecutive;
										(ii)if the program described in subparagraph
				(A) is for a period of not more than 2 weeks, shall be conducted for a period
				of more than 3 days; and
										(iii)may be conducted through distance
				education.
										(c)Grants to partnerships
								(1)In generalThe Secretary is authorized to award
				grants, on a competitive basis, to eligible partnerships to enable the eligible
				partnerships to pay the Federal share of the costs of carrying out the
				authorized activities described in this section.
								(2)DurationA grant awarded under this section shall be
				for a period of 5 years.
								(3)Federal shareThe Federal share of the costs of the
				activities described in this section shall be—
									(A)75 percent of the costs for the first year
				of a grant under this section;
									(B)65 percent of such costs for the second
				such year; and
									(C)50 percent of such costs for each of the
				third, fourth, and fifth such years.
									(4)Non-Federal shareThe non-Federal share of the costs of
				carrying out the authorized activities described in this section may be
				provided in cash or in kind, fairly evaluated.
								(5)PriorityIn awarding grants under this section, the
				Secretary shall give priority to eligible partnerships—
									(A)that include high need local educational
				agencies; or
									(B)that emphasize the teaching of the critical
				foreign languages.
									(d)Applications
								(1)In generalEach eligible partnership desiring a grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and accompanied by such information as the Secretary may
				require.
								(2)ContentsAn application submitted under paragraph
				(1) shall include—
									(A)an assessment of the teacher quality and
				professional development needs of all the schools and educational agencies
				participating in the eligible partnership with respect to the teaching and
				learning of foreign languages;
									(B)a description of how the activities to be
				carried out by the eligible partnership will be based on a review of relevant
				research, and an explanation of why the activities are expected to improve
				student performance and to strengthen the quality of foreign language
				instruction; and
									(C)a description of—
										(i)how the eligible partnership will carry out
				the authorized activities described in subsection (e); and
										(ii)the eligible partnership's evaluation and
				accountability plan in accordance with subsection (f).
										(e)Authorized activitiesAn eligible partnership that receives a
				grant under this section may use the grant funds to carry out activities such
				as—
								(1)creating opportunities for enhanced and
				ongoing professional development that improves the subject matter knowledge of
				foreign language teachers;
								(2)recruiting students from 4-year
				institutions of higher education with foreign language majors for
				teaching;
								(3)promoting strong teaching skills for
				foreign language teachers and teacher educators;
								(4)establishing foreign language summer
				workshops or institutes (including followup training) for teachers;
								(5)establishing distance learning programs for
				foreign language teachers;
								(6)designing programs to prepare a teacher at
				a school to provide professional development to other teachers at the school
				and to assist novice teachers at the school, including (if applicable) a
				mechanism to integrate experiences from a summer workshop or institute;
				and
								(7)developing instruction materials.
								(f)Evaluation and accountability
				planEach eligible
				partnership receiving a grant under this section shall develop an evaluation
				and accountability plan for activities assisted under this section that
				includes strong performance objectives and measures for—
								(1)increased participation by students in
				advanced courses in foreign language;
								(2)increased percentages of secondary school
				classes in foreign language taught by teachers with academic majors in foreign
				language; and
								(3)increased numbers of foreign language
				teachers who participate in content-based professional development
				activities.
								(g)ReportEach eligible partnership receiving a grant
				under this section shall annually report to the Secretary regarding the
				eligible partnership's progress in meeting the performance objectives described
				in subsection (f).
							(h)TerminationIf the Secretary determines that an
				eligible partnership is not making substantial progress in meeting the
				performance objectives described in subsection (f) by the end of the third year
				of a grant under this section, the Secretary shall not make grant payments to
				the eligible partnership for the fourth and fifth years of the grant.
							(i)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $50,000,000 for fiscal
				year 2008, and such sums as may be necessary for each succeeding fiscal
				year.
							.
			(b)Table of contentsThe table of contents in section 2 of the
			 Elementary and Secondary Education Act of 1965 is amended by inserting after
			 the item relating to section 2441 the following:
				
					
						Part E—Encouraging Early Foreign
				Language Studies
						Sec. 2501. Encouraging early
				foreign language
				studies.
					
					.
			7.Science, engineering, technology, and
			 advanced foreign language education grant program
			(a)PurposeIt is the purpose of this section to
			 support programs in institutions of higher education that encourage
			 students—
				(1)to develop an understanding of science,
			 technology, and engineering;
				(2)to develop foreign language proficiency;
			 and
				(3)to foster future international scientific
			 collaboration.
				(b)DevelopmentThe Secretary of Education shall develop
			 and carry out a program to award grants to institutions of higher education
			 that develop innovative programs for the teaching of foreign languages.
			(c)Regulations and requirementsThe Secretary of Education shall promulgate
			 regulations for the awarding of grants under subsection (b).
			(d)ApplicationAn institution of higher education desiring
			 a grant under this section shall submit an application to the Secretary of
			 Education at such time, in such manner, and containing such information as the
			 Secretary shall require.
			(e)Use of fundsAn institution of higher education
			 receiving a grant under this section shall use grant funds for, among other
			 things—
				(1)the development of an on-campus cultural
			 awareness program by which students attend classes taught in the foreign
			 language and study the science, technology, or engineering developments and
			 practices in a non-English-speaking country;
				(2)immersion programs where students study
			 science, technology, or engineering related coursework in a
			 non-English-speaking country; and
				(3)other programs, such as summer workshops,
			 that emphasize the intense study of a foreign language and science, technology,
			 or engineering.
				(f)Grant distributionIn awarding grants to institutions of
			 higher education under this section, the Secretary of Education shall give
			 priority to—
				(1)institutions that have programs focusing on
			 a curriculum that combines the study of foreign languages and the study of
			 science and technology and produces graduates who have both skills; and
				(2)institutions teaching the languages
			 identified as critical by the National Security Education Board and the
			 Secretary of Education.
				(g)DefinitionsIn this section:
				(1)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given such term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(2)ScienceThe term science means any of
			 the natural and physical sciences, including chemistry, biology, physics, and
			 computer science. Such term does not include any of the social sciences.
				(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section, $15,000,000 for fiscal
			 year 2008, and such sums as may be necessary for each succeeding fiscal
			 year.
			8.National security education program service
			 agreementSection 802(b)(2) of
			 the David L. Boren National Security Education Act of 1991 (50 U.S.C.
			 1902(b)(2)) is amended to read as follows:
			
				(2)will—
					(A)in the case of a recipient of a
				scholarship, not later than 3 years after the date of the recipient's
				completion of the study for which scholarship assistance was provided under the
				program, work—
						(i)for not less than 1 year in a position in
				the Department of Defense, the Department of Homeland Security, the Department
				of State, or any element of the intelligence community that is certified by the
				Secretary as contributing to national security;
						(ii)if such recipient demonstrates to the
				Secretary of Defense that no position described in clause (i) is available, for
				not less than 1 year in a position in another department or agency of the
				Federal Government that is certified by the Secretary as contributing to
				national security; or
						(iii)if such recipient demonstrates to the
				Secretary of Defense that no position described in clause (i) or (ii) is
				available, for not less than 1 academic year in a position in the field of
				education in a discipline related to the studies supported under this section;
				or
						(B)in the case of a recipient of a fellowship,
				not later than 2 years after the date of the recipient's completion of the
				study for which the fellowship assistance was provided under the program,
				work—
						(i)for not less than 1 year in a position in
				the Department of Defense, the Department of Homeland Security, the Department
				of State, or any element of the intelligence community that is certified by the
				Secretary as contributing to national security;
						(ii)if such recipient demonstrates to the
				Secretary of Defense that no position described in clause (i) is available, for
				not less than 1 year in a position in another department or agency of the
				Federal Government that is certified by the Secretary as contributing to
				national security; or
						(iii)if such recipient demonstrates to the
				Secretary of Defense that no position described in clause (i) or (ii) is
				available, for not less than 1 academic year in a position in the field of
				education in a discipline related to the studies supported under this
				section.
						.
		9.Critical foreign language education
			 program
			(a)Grants authorizedFrom amounts appropriated under subsection
			 (f), the Secretary of Education shall award grants to institutions of higher
			 education to pay the Federal share of programs established by the institutions,
			 in collaboration with elementary schools and secondary schools, for language
			 learning pathways that train students from kindergarten through graduate
			 education to be proficient in the critical foreign languages.
			(b)Application requirementsAn institution of higher education desiring
			 a grant under this section shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary of
			 Education shall require. In the application, the institution of higher
			 education shall—
				(1)demonstrate the ability of the institution
			 to collaborate effectively with elementary schools and secondary schools to
			 ensure that students who successfully achieve an advanced proficiency level in
			 a critical foreign language at such schools will continue studying a foreign
			 language at an institution of higher education and achieve a superior
			 proficiency level while enrolled in an academic degree program;
				(2)demonstrate that the program designed by
			 the institution under this section can be replicated for use by other
			 institutions of higher education and elementary schools and secondary schools
			 in the United States; and
				(3)agree to provide the non-Federal share of
			 the costs of the program under this section.
				(c)Federal Share; non-Federal
			 shareThe Federal share of
			 the costs of the program under this section shall be not more than 90 percent
			 of such costs. The non-Federal share shall be not less than 10 percent of such
			 costs, and may be provided in cash or in kind, fairly evaluated.
			(d)ProgramA program assisted under this section may
			 include—
				(1)study or work abroad opportunities;
				(2)experiential and community learning;
				(3)distance learning;
				(4)language learning for professional
			 purposes, business, and other disciplines; and
				(5)innovative opportunities for language
			 learning through immersion, internships, and community service.
				(e)Definition of critical foreign
			 languageIn this section, the
			 term critical foreign language means any language identified as
			 critical by the National Security Education Board and the Secretary of
			 Education.
			(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for fiscal
			 year 2008 and each succeeding fiscal year.
			10.World language teaching
			 scholarships
			(a)PurposeThe purpose of this section is to increase
			 the number of elementary school and secondary school educators with foreign
			 language proficiency by awarding scholarships to language proficient
			 individuals to enable the individuals to become certified or licensed as
			 foreign language teachers.
			(b)DefinitionsIn this section:
				(1)Eligible individualThe term eligible individual
			 means a person who—
					(A)is a citizen, national, or permanent legal
			 resident of the United States or is a citizen of 1 of the Freely Associated
			 States (as defined in section 103 of the Higher Education Act of 1965 (20
			 U.S.C. 1003));
					(B)holds at least a baccalaureate degree from
			 an institution of higher education; and
					(C)demonstrates written and verbal fluency in
			 a critical foreign language.
					(2)Critical foreign languageThe term critical foreign
			 language means any language identified as critical by the National
			 Security Education Board and the Secretary of Education.
				(3)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(4)Qualified expensesThe term qualified expenses
			 means the tuition, books, fees, supplies, and equipment required for a course
			 of instruction, at the institution of higher education the eligible individual
			 chooses to attend, that leads to elementary or secondary teaching certification
			 or licensure in any State, and other expenses for completing a teacher
			 preparatory program or obtaining a teaching certificate or license.
				(5)StateThe term State means each of
			 the several States of the United States and the District of Columbia.
				(c)Program authorized
				(1)In generalFrom amounts appropriated under subsection
			 (e), the Secretary of Education shall award scholarships to eligible
			 individuals that shall be used to pay for the qualified expenses of a teacher
			 certification or licensure program.
				(2)DesignationA scholarship under this section shall be
			 known as a World Language Teaching Scholarship.
				(d)Amount; duration; terms
				(1)AmountA scholarship awarded under this section
			 shall be in an amount of not more than $15,000 per year.
				(2)Duration of scholarshipA scholarship awarded to an eligible
			 individual under this section shall be for the number of years required to
			 complete a course of study leading to elementary or secondary school teaching
			 certification or licensure in a State or a territory of the United States,
			 except that no scholarship shall exceed a period of 2 years.
				(3)Terms of scholarship
					(A)Employment as a teacherAs a condition of receiving a scholarship
			 under this section, an eligible individual shall agree to be employed full-time
			 as a foreign language elementary or secondary education teacher at a high-need,
			 low-income school, as determined by the Secretary, for a period of not less
			 than 5 years.
					(B)Failure to teachIf an individual who receives a scholarship
			 under this section does not comply with subparagraph (A), the individual shall
			 reimburse the Federal Government for the amount of such scholarship, including
			 interest, at a rate and schedule to be determined by the Secretary.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section—
				(1)$300,000,000 for fiscal year 2008;
				(2)$375,000,000 for fiscal year 2009;
				(3)$450,000,000 for fiscal year 2010;
			 and
				(4)$600,000,000 for each of the fiscal years
			 2011 through 2013.
				11.Pilot program for student loan repayment
			 for Federal employees with critical science, technology, engineering,
			 mathematics, and foreign language skills
			(a)In generalSubchapter VII of chapter 53 of title 5,
			 United States Code, is amended by inserting after section 5379 the
			 following:
				
					5379a.Pilot program for student loan repayment
				for Federal employees with critical science, technology, engineering,
				mathematics, and foreign language skills
						(a)In this section:
							(1)The term agency means any
				agency that, based on the agency's human capital strategic plan, has a
				shortfall in the number of individuals possessing critical science, technology,
				engineering, mathematics, and foreign language skills.
							(2)The term human capital strategic
				plan means an agency's strategic plan under section 306 of this
				title.
							(3)The term student loan
				means—
								(A)a loan made, insured, or guaranteed under
				part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et
				seq.);
								(B)a loan made under part D or E of title IV
				of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq., 1087aa et seq.);
				or
								(C)a health education assistance loan made or
				insured under part A of title VII of the Public Health Service Act (42 U.S.C.
				292 et seq.) or under part E of title VIII of such Act (42 U.S.C. 297a et
				seq.).
								(b)The Director of the Office of Personnel
				Management shall establish and administer a program under which not less than 3
				but not more than 5 agencies, for a period of 5 years, shall set aside an
				amount, as described in subsection (d), to fund a student loan repayment
				program under section 5379 of this title to repay (by direct payments on behalf
				of the employee) any student loan previously taken out by employees possessing
				science, technology, engineering, mathematics, or foreign language skills
				deemed critical to an agency under the agency's human capital strategic
				plan.
						(c)A program established under this section
				shall remain in effect for the 5-year period beginning on the date of enactment
				of the Homeland Security Education
				Act. Notwithstanding the previous sentence, such program shall
				continue to pay an employee recruited under this program who is in compliance
				with this section and section 5379 of this title the employee's benefits under
				this section through the commitment period in accordance with section
				5379(c).
						(d)Each agency participating in this program
				shall set aside enough funds to repay the student loans of at least one-half of
				the number of employees needed with critical science, technology, engineering,
				mathematics, or foreign language skills, according to the agency’s human
				capital strategic plan.
						(e)(1)Not later than 60 days after the date of
				enactment of the Homeland Security Education
				Act and after consultations with the heads of agencies, the
				Director of the Office of Personnel Management shall propose regulations for
				the pilot program.
							(2)Not later than 180 days after the date on
				which the comment period for proposed regulations under paragraph (1) ends, the
				Director of the Office of Personnel Management shall promulgate final
				regulations.
							(f)(1)(A)Not later than 180 days after the date of
				enactment of the Homeland Security Education
				Act, the Director of the Office of Personnel Management shall
				report to the appropriate committees of Congress on the implementation of the
				program under this section.
								(B)As part of its annual report on the Federal
				Government’s student loan repayment program under section 5379, the Director of
				the Office of Personnel Management shall report on the status of the program
				established under this section and the success of such program in recruiting
				and retaining employees possessing such skills, including an assessment as to
				whether the program should be expanded to other agencies or to individuals
				possessing other critical skills.
								(2)The head of each agency establishing a
				student loan repayment program under this section shall provide any necessary
				information to the Director of the Office of Personnel Management to enable the
				Director to carry out this subsection.
							(g)For the purpose of enabling the Federal
				Government to recruit and retain employees possessing critical science,
				technology, engineering, mathematics, and foreign language skills under this
				section, there are authorized to be appropriated such sums as may be necessary
				to carry out this section for each fiscal
				year.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 53 of title 5, United States Code, is amended by inserting
			 after the item relating to section 5379 the following:
				
					
						Sec. 5379a. Pilot program for student loan repayment for
				Federal employees with critical science, technology, engineering, mathematics,
				and foreign language
				skills.
					
					.
			
